Citation Nr: 0904775	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, L4-L5 with grade I listhesis, 
herniated lumbar disc at L5-S1, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969 and from October 1981 to January 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued a 20 percent evaluation for 
degenerative disc disease of the lumbar spine, L4-L5 with 
grade I listhesis, herniated lumbar disc at L5-S1.  

The Board also notes that in his substantive appeal dated in 
May 2007, the Veteran requested a hearing.  The request for a 
hearing was withdrawn in a letter dated in November 2008.  
Therefore, no additional action in this regard is required.  
See 38 C.F.R. § 20.704(e) (2008).


FINDING OF FACT

The Veteran's service-connected degenerative disc disease of 
the lumbar spine, L4-L5 with grade I listhesis, herniated 
lumbar disc at L5-S1 is manifested by forward flexion limited 
to 45 degrees, extension to 10 degrees, left and right 
lateral rotation to 10 degrees, and left and right lateral 
bending to 10 degrees.  However, there is no unfavorable 
ankylosis of the thoracolumbar spine, nor have there been 
incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for the service-connected degenerative disc disease 
of the lumbar spine, L4-L5 with grade I listhesis, herniated 
lumbar disc at L5-S1 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5235-5243 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  It is noted however that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Evaluation of a service-connected disability involving a 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).

II.  Analysis

The Veteran seeks entitlement to an increased rating for his 
service-connected degenerative disc disease of the lumbar 
spine, L4-L5 with grade I listhesis, herniated lumbar disc at 
L5-S1, which is currently evaluated as 20 percent disabling 
under Diagnostic Code 5243.  He asserts that the impact on 
his daily life is not reflected in his current rating and his 
disability has increased in severity.  See Veteran's February 
2006 statement.

Medical records beginning February 2005 were negative for 
treatment or complaints regarding the Veteran's lumbosacral 
spine.  The Veteran complained of low back pain in January 
2006 and the examiner found severe degenerative disc disease 
of the L4-L5 disc space with posterior osteophytes at the 
same level.  The examiner noted that the findings were 
similar or slightly to or slightly worse since April 2003.  A 
subsequent January 2006 report shows complaints of pain and 
right leg numbness.  Ibuprofen was prescribed.

An examiner in March 2006 reported that the Veteran had been 
experiencing low back pain since November 2005 and began to 
experience numbness in his right foot.  The veteran denied 
weakness and bowel and bladder incontinence.  An magnetic 
resonance imaging (MRI) showed lumbar spondylosis and the 
examiner stated that his treatment would be conservative. 

The Veteran received a VA examination in June 2006.  The 
examiner assessed the Veteran as having lumbar spondylosis 
with severe degenerative disc disease at L4-L5, with L5 
radiculitis on the left.  The Veteran reported his pain level 
as 5-6/10 on a daily basis.  He reported having flare-ups 
with increased activity and rated his pain as 8-9/10 when he 
walks for over a mile or lifts heavy objects.  He also 
reported left side radicular pain, which radiates down to his 
lateral ankle.  He denied any bowel or bladder complaints.  
The Veteran uses a brace for his low back, but does not use 
an assistive device.  The Veteran added that he worked as a 
clerk and heavy lifting exacerbated his back pain.  He was 
not limited in his job duties, however.

Physical examination of the lumbar spine revealed tenderness 
to palpation, as well as spasm in his L4-L5 paraspinous 
musculature on the right and left.  The examiner reported a 
mild amount of sciatic notch tenderness in the left greater 
than in the right.  The Veteran reported pain with straight 
leg raise on the left side.  He had a negative Lasegue 
bilaterally.  His range of motion was forward flexion to 45 
degrees and extension to 10 degrees, left and right lateral 
rotation to 10 degrees, and left and right lateral bending to 
10 degrees.  The examiner reported that repetitive range of 
motion causes increased pain and fatigability, but could not 
establish in terms of degrees how this affected the Veteran's 
range of motion.  The examiner noted that the Veteran did not 
have any incapacitating episodes in the past year.  

In a hearing before the RO, the Veteran stated that his June 
2006 examination was not an accurate reflection of his pain 
and stated that he had difficulty straightening himself from 
a bent position.  

Medical records show that in January 2008 the Veteran 
presented with back pain attributable to a left renal mass, 
which was then removed in February 2008.  In April 2008, the 
Veteran presented for constant back pain, which lasted a 
week.  He reported the pain mainly in his lower back and 
right side and stated that the pain was aggravated by 
changing positions. 

The Veteran received another VA examination in June 2008.  
The examiner assessed the Veteran as having moderate L4-L5 
degenerative disc disease and mild L5-S2 degenerative disc 
disease.  The Veteran reported pain as 7/10 which is present 
at all times and increases in severity with prolonged sitting 
or standing.  He reported that the pain radiates down both 
knees.  He denied any problems with daily living, but 
reported that he has not worked for the past two months 
because of pain.  The examiner reported no doctor prescribed 
bed rest over the past 12 months.  The Veteran's range of 
motion was flexion to 60 degrees, extension to 20 degrees, 
left and right lateral rotation to 20 degrees and left and 
right lateral bending to 20 degrees.  The examiner noted 
strength of 5/5 in all muscle groups and the Veteran was 
sensitive to touch.  The examiner noted mild pain on motion 
with no change on repetition.  There was no crepitus or 
instability found by the examiner.  The Veteran reported 
being less comfortable with his bowel control during episodes 
of pain.

The Veteran is currently rated under Diagnostic Code 5243.  
Under Diagnostic Code 5243, in relevant part, a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees; when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for when either forward flexion of 
the thoracolumbar spine is 30 degrees or less, or when there 
is favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

In addition to the rating which is assigned for the 
orthopedic manifestations of a lumbar spine disability, the 
regulations also mandate that a separate rating should be 
considered for any associated objective neurologic 
abnormalities of the disability, including, but not limited 
to, bowel or bladder impairment.  See Note 1, General Rating 
Formula for Disease and Injuries of the Spine, 38 C.F.R. § 
4.71a, (2008).

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2008).

In this case, there is no credible evidence of forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Therefore, a higher rating under Diagnostic Code 5243's 
general rating formula is not warranted.

Diagnostic Code 5243 also offers a rating based on 
incapacitating episodes.  With respect to a higher rating 
based on the frequency and extent of incapacitating episodes 
(defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician), 
while the record does reflect continued complaints of 
radiating low back pain, these complaints have not been shown 
to require that the Veteran remain in bed, prescribed or 
otherwise, for any period approaching a total duration of at 
least four weeks during the past 12 months to justify a 
rating higher than 20 percent.

The Board has also considered evaluation of the Veteran's 
back disability under all other potentially appropriate 
diagnostic codes to determine whether a compensable 
evaluation can be assigned.  However, the medical evidence of 
record is negative for any findings indicating ankylosis or 
spinal fusion.  Therefore, a disability evaluation under 
Diagnostic Codes 5235-5242 would not yield a higher rating.  
See 38 C.F.R. § 4.71a.

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's lumbar spine disability.  The RO has already rated 
the Veteran as 10 percent disabling for right lower extremity 
radiculopathy.  There is no evidence of record that the 
Veteran's radiculitis has increased in severity and thus a 
higher rating under neurological manifestations is not 
warranted.  See VA examination report dated in June 2008.  
Furthermore, the Veteran did not appeal this determination by 
the RO.  Additionally, although the veteran suggested that he 
experiences uncomfortable bowel control when he is in pain, 
there is no medical evidence of record showing any associated 
bowel or bladder impairment.  Thus, the assignment of a 
separate rating in this regard is not warranted.  

The Board notes that pain has been demonstrated with range of 
motion testing of the lumbar spine.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204 -07 
(1996).  However, the evidence of record is negative for any 
objective showing of significant increased functional 
impairment due to those reports of pain other than that 
contemplated by the current rating.  In both VA examinations, 
the examiners indicated that it was impossible to express 
additional functional impairment in terms of degrees.  The 
Board does not dispute the Veteran's contention that his back 
disability has caused him to alter his lifestyle and has 
restricted his activities.  However, under Deluca, pain must 
cause additional restricted range of motion so as to warrant 
the assignment of a higher rating.  The records do not 
support this finding.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the record is void of any evidence 
suggesting exceptional impairment due to the lumbar spine 
disability beyond that contemplated by the ratings schedule.  
There is no indication that the Veteran has been hospitalized 
on a frequent basis for treatment of his lumbar spine 
disability.

The Board acknowledges that the Veteran reported that he 
missed two months of work due to pain.  Although clearly, due 
to the nature and severity of the Veteran's service-connected 
lumbar spine disability, interference with his employment is 
foreseeable, the evidence does not reflect that the average 
industrial impairment he has experienced is in excess of that 
contemplated by the assigned evaluation, or that application 
of the schedular criteria is otherwise rendered impractical.  
While the Veteran asserted that he missed two months of work 
due to pain, no evidence outside of his own testimony was 
presented to support his contention.  In fact, on VA 
examination in 2006, he stated that his disability did not 
interfere with employment and in 2008, although he stated 
that he had not worked for two months, the Veteran's 
increased pain appeared to be acute and transitory, as it 
resulted from "hooking a trailer up to the back of a 
truck."  As such, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  In light of 
the foregoing, the Veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 2002).

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide additional notice providing information 
on the specific criteria needed to merit a higher rating 
under the relevant diagnostic code.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in May 2006, notifying the 
Veteran of what information must be submitted to substantiate 
a claim for an increased rating.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of May 2006 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  He was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the Veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in a May 2006 letter.

The Veteran was provided with the rating criteria and current 
diagnostic codes for his service-connected disability in 
compliance with Vazquez-Flores in May 2008.  Notwithstanding 
the belated Vazquez notice, the Veteran has not been 
prejudiced.  He has had ample opportunity to meaningfully 
participate in the processing of his claim, which was 
readjudicated by the RO in July 2008. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA treatment records.  VA also provided 
the Veteran with several VA examinations in connection with 
his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, L4-L5 with grade I listhesis, 
herniated lumbar disc at L5-S1, currently evaluated as 20 
percent disabling, is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


